On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been affirmed in part and reversed in part by the Supreme Court of Alabama and the case remanded. See Ex parte Sonnier, 707 So.2d 635 (Ala.1997). In compliance with the Supreme Court’s opinion, the judgment of the *643trial court is now affirmed in part and reversed in part, and this case is remanded to the trial court for further proceedings consistent with the Supreme Court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.